Citation Nr: 1414932	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  05-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1983, and had active duty for training (ACDUTRA) from February 1976 to July 1976.  He also served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2007, September 2009, September 2011, and December 2012.  In the December 2012 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2013, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

The Board notes that in the December 2012 decision, the Board remanded the issue of entitlement to service connection for bilateral hearing loss.  In an August 2013 decision, the Board denied the claim.  Thus, the issue is no longer before the Board.

In a statement received in December 2012, the Veteran stated that he wished to submit a notice of disagreement for an earlier effective date for his psychiatric disorder.  The Veteran's claim for entitlement to service connection for a psychotic disorder was granted in an October 2011 rating decision.  Thus, the notice of disagreement is not timely.  The Board notes that, once there is a final decision in which the RO grants a benefit and, in granting that benefit, assigns an effective date for it, a claimant who has not timely appealed that effective date cannot subsequently make a "freestanding claim" for an earlier effective date for that benefit after the expiration of the one-year period for appealing the assigned effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that, where there was a prior final decision of record that assigned an effective date, absent a contention of clear and unmistakable error (CUE) or petition to reopen the previous decision, non-specific "freestanding" claim for an effective date would vitiate the rule of finality and should be dismissed).  Therefore, the Veteran is advised that the only way for him to claim entitlement to an earlier effective date for the award of service connection for his psychiatric disorder is by alleging CUE, with specificity, in the October 2011 rating decision that awarded service connection.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); see also 38 C.F.R. § 20.1104 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the August 2013 Joint Motion, there was not substantial compliance with a September 2011 Board remand.  In the September 2011 remand, the Board requested that the Veteran be scheduled for a VA otolaryngology examination to obtain an opinion as to the nature and etiology of the Veteran's claimed tinnitus.  The VA examiner was requested to opine as to whether it is at least as likely as not that any identified disorder manifested by tinnitus "existed during service, within one year of service discharge, or is otherwise etiologically related to service, or is proximately due to or chronically worsened by service-connected disability, to include a service-connected psychotic disorder, not otherwise specified."  The Veteran had a VA examination in July 2012.  However, the examiner did not address whether the Veteran's tinnitus was proximately due to or chronically worsened by a service-connected disability, to include his psychotic disorder.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claim must be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA clinician of appropriate expertise to obtain an opinion as to whether the Veteran's tinnitus is at least as likely as not (likelihood of at least 50 percent) proximately due to or chronically worsened by a service-connected disability, to include his service-connected psychotic disorder, not otherwise specified.

If the examiner determines that an examination is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for tinnitus.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



